DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the Notice of Appeal filed on 09/22/2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Timothy J. Dole/            Supervisory Patent Examiner, Art Unit 2848                                                                                                                                                                                            
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


 
Claim 15 recites the limitation "the secondary cover" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1-2, 8-9,11-12,17-18 and 20 is/are rejected under 35 U.S.C. 103 (a) as being unpatentable over Hemingway et al. (US 2016/0150661 At hereinafter Hemingway) in view of  Koehler (US 4467979).
Regarding claim 1, Hemingway discloses an outdoor enclosure (10;Fig, 1-7) for holding electrical equipment beneath the surface of ground (para 025), the outdoor enclosure (10) comprising: a housing enclosing (22-Fig,3) a recessed interior space ( see space within 22), the housing Including an opening extending through an upper end of the interior space ( see too opening of 22), the housing further including a drain hole (30;[0025]) positioned adjacent a lower end of the housing opposite the opening ( 30 is positioned on the bottom surface of 22:Fig 1); the drain hole configured to allow liquid to drain from the interior space ( see para 0025): a cover (60) movable between a closed position in which the cover is positioned over the opening  (see Fig.5), and an open position in which the opening is exposed to permit access to the interior space (see Fig.4); a utility electrical cable (90 :Fig.1) disposed within the inferior space (see 90 within interior of 22 in Fig 1, the cable including a first end (part of 90 within 22) and a second end (part of 90 outside 22), the first end configured to receive electrical current from a power source (68); and an electrical device (electrical device [not shown in figure] that is connected to 90 which is not shown) in electrical communication with the second end of the cable (end of 90 outside of 22) and the electrical device capable of remaining outside of the interior space while the cover is in a closed position ( electrical device that is connected to 90 is outside of space 22 when 60 is closed onto 22).
Hemingway fails to specifically disclose the electrical device selectively stored in the interior space the electrical device removable from the interior space of the housing while electrically connected to the second end of the cable.
	Koehler discloses an electrical device (82; Fig.2) in electrical communication with the second end of the cable the electrical device selectively stored in the interior space (82 is stored within space within 10 or retractable from the interior space within 10 through opening 53;Fig.2) 
Koehler generally teaches that cable ends can be stored within an interior space of a cable housing enclosure which will allow both ends of a cable to be enclosed within a housing structure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the enclosure and opening within the cover of Hemingway to have an opening large enough to accommodate the electrical device shown by Koehler in order to be able to conceal an end of a cable device within a housing when not in use for aesthetic purposes and also prevent users from snagging on objects. 
Regarding claim 2, a modified Hemingway discloses wherein the cover includes an opening through which the cable can pass (cover allows 90 to pass through with an opening) and the electrical device is positioned outside of the interior space and the cover is in the closed position (when 60 is in closed position, an electrical device connected on end of 90 outside of 22 is positioned outside of 20).
 Regarding claim 8, Hemingway discloses, wherein the housing includes a flange (46) positioned adjacent an upper end of the interior space, the cover supported on the flange (see top rim 46 of 22 that supports 60; Fig.1).
Regarding claim 9, Hemingway discloses wherein an upper surface at the cover is flush with an upper surface of the flange when the cover is in the closed position, the flange extending along at least a portion at a perimeter at the housing ( see perimeter 46 flush with 60 when assembled together in Fig.5).
Regarding claim 11, Hemingway discloses a junction box (34) attached is a wall of the housing (bottom wall of 22) and a conduit (96) attached to the junction box (96 is attached to 34) and carrying mains electrical cables (96 contains electrical cables from the main power

Regarding claim 12, Hemingway discloses an outdoor enclosure (10) for holding electrical equipment beneath the surface of a floor or ground, the outdoor enclosure comprising: a housing (22) enclosing a recessed interior space; a cover (60) positioned adjacent an upper and of the housing, the cover movable between an open position and a closed position (see Fig.4 and Fig.5), the cover operable to expose the inferior space in the open position and enclose the interior space in the closed position, the cover including an opening (see opening within 60): a utility electrical cable (90) disposed within the interior space, the cable including a first end and a second end (left and right end of 90) the first end configured to receive electrical current from a power source (left end 92 receives power from a junction box 35); an electrical device in electrical communication with the second end of the cable ( an electrical device receiving power is connected to right end of 90) the cable being capable of passing through the opening of the cover while the electrical device is positioned outside of the interior space and cover is in the closed position ( 90 is passed through opening of 60 while 60 is in the closed position and the electrical device connected to 90 is outside of the housing 22;see Fig.1) wherein the housing includes a drain hole (30) positioned opposite the cover such that liquid in the interior space is directed toward the drain hole (water goes to drain hole 30)
Hemingway fails to disclose the electrical device selectively stored in the interior space and the electrical device removable from the interior space of the housing while electrically connected to the second end of the cable.
Koehler discloses, in Fig.2, an electrical device (82) selectively stored in the interior space and the electrical device removable from the interior space of the housing while 
Koehler generally teaches that cable ends can be stored within an interior space of a cable housing enclosure which will allow both ends of a cable to be enclosed within a housing structure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the enclosure and opening within the cover of Hemingway to have an opening large enough to accommodate the electrical device shown by Koehler in order to be able to conceal an end of a cable device within a housing when not in use for aesthetic purposes and also prevent users from snagging on objects. 
Regarding claim 17, Hemingway discloses, wherein the housing includes a flange (46) positioned adjacent an upper end of the interior space, the cover supported on the flange (see top rim 46 of 22 that supports 80: Fig.1).
Regarding claim 18, Hemingway discloses wherein an upper surface of the cover is flush with an upper surface of the flange when the cover is in the closed position, the flange extending along at least a portion of a perimeter of the housing ( see perimeter 46 flush with 60 when assembled together in Fig.5).
 	Regarding claim 20, Hemingway discloses a junction box (34) attached to a wall of the housing (bottom wail of 22): and a conduit (96) attached to the junction box (96 is attached to 34) and carrying mains electrical cables (96 contains electrical cables from the rain power company lines), the mains electrical cables being electrically connected to the first end (cables within 96 are electrically connected to end 92) of the cable in the junction box (cables in 34).
Claim 6 and 16 rejected under 35 U.S.C. 103 (a) as being unpatentable over Hemingway, in view of  Koehler (US 4467979), as applied to claim 1 and claim 12 above, and further in view of Aromin (US 8997495).
Regarding claim 6 and 16, Hemingway disclose the outdoor enclosure wherein the electrical device (88) includes a duplex receptacle (see Fig. 1-7),
Hemingway does not specifically disclose the electrical device includes a ground fault module that protects the duplex receptacle.
Aromin teaches an electrical device having a ground fault module (45) that protects a duplex receptacle (37) (see fig. 2).
It would have been obvious to one having skill in the art at the effective filing date of the invention to make Hemingway outdoor enclosure with the electrical device including a ground fault module that protects the duplex receptacle as taught by Aromin, in order to provide protection in a ground fault condition (see col.2 lines 10-25).
Claim 7 is rejected under 35 U.S.C. 163(a) as being unpatentable ever Hemingway, in view of  Koehler, as applied to claim 1 above and further in view of Molnar et al. (US 8731024). 
Regarding claim 7, Hemingway discloses the claimed invention except for specifically disclosing the electrical device is a watertight device.
Molnar teaches an electrical device (72) that is watertight (see col.3 line 26-30; fig 4).
It would have been obvious to having skill in the art at the effective fling date at the invention to make Hemingway's outdoor enclosure with the electrical device being a watertight device as taught by Molnar, in order to protect the electrical device from rain and storms.
 

Allowable Subject Matter
	Claims 3-5,13-15 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 112 rejections are overcome.

Regarding claim 3-5, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the cover further includes a secondary cover for selectively closing the opening of the cover " in combination with the remaining limitations of the claim 1 and 2. 
 Regarding claims 13-14, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the cover further includes a secondary cover for selectively closing the opening of the cover " in combination with the remaining limitations of the claim 12. 
Regarding claims 15, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the cable and the electrical device can be stowed within the interior space, wherein the second end of the utility electrical cable and the electrical device can be pulled through the opening of the cover while the cover is in a closed position and the secondary cover is open, the electrical device being electrically connected to the cable while positioned exterior to the housing" in combination with the remaining limitations of the claim 12.
Regarding claims 21, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the second end of the utility electrical cable and the electrical device can be pulled through a secondary cover of the cover while the cover is in a closed position and the secondary cover is open " in combination with the remaining limitations of the claim 12.
. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Pfenning et al. (US 4488764) Leone (US 3833779) and Lin (US 8007295 B2)
Pfenning discloses an electrical cord with a plug stored in a container with a cover.
Leone discloses a cover lid for an electrical box that has holes for power cord to go through.
Lin discloses a concealable integrated power cord outlet.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: “wherein the cover further includes a secondary cover for selectively closing the opening of the cover “as recited in claim 3.
None of the references, alone or in combination, teach all of the limitations for theclaims including: “wherein the cover further includes a secondary cover for selectively closing the opening of the cover " as recited in claim 13.
 	None of the references, alone or in combination, teach all of the limitations for theclaims including " wherein the cable and the electrical device can be stowed within the interior space, wherein the second end of the utility electrical cable and the electrical device can be pulled through the opening of the cover while the cover is in a closed position and the 
None of the references, alone or in combination, teach all of the limitations for theclaims including " wherein the second end of the utility electrical cable and the electrical device can be pulled through a secondary cover of the cover while the cover is in a closed position and the secondary cover is open " as recited in claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PETE T LEE/Primary Examiner, Art Unit 2848